Citation Nr: 1631163	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative joint disease of the right knee.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to February 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee degenerative joint disease, rated 10 percent disabling, effective November 24, 2009.  In a July 2012 rating decision, the RO denied entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In June 2014, the Board remanded these matters for additional development.  

In a September 2014 rating decision, the Veteran was granted a separate 10 percent rating for limitation of extension for his right knee degenerative joint disease, effective September 16, 2014.  

In a May 2015 decision, the Board granted a separate rating for meniscus tear, status post partial meniscectomy of the right knee, and remanded the matters on appeal for additional development.  An August 2015 rating decision implemented the Board's May 2015 decision, awarding a 20 percent rating for meniscus tear, status post partial meniscectomy, effective April 29, 2010.  

In October 2015, the Board again remanded these matters for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).





FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease symptomatology is reasonably contemplated by the rating criteria.  
 
2.  The Veteran's right knee disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321 (2015).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Rating

The Veteran contends that he is entitled to an increased rating for his right knee degenerative joint disease on an extraschedular basis.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To accord justice in exceptional cases where the schedular standards are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under 38 C.F.R. § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also Yancy v. McDonald, 27 Vet. App. 484, 494-495 (2016).  

In addition, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in exceptional circumstances where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  

After a review of the evidence of record, the Board finds that, based on the symptomatology and impairment caused by the Veteran's right knee degenerative joint disease, entitlement to an extraschedular rating is not warranted.  Under the first step of the analysis under Thun, the inquiry requires "a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, ... and no referral is required."  Id.  Here, the Veteran's right knee disability is separately rated as degenerative joint disease for arthritis and limitation of flexion (under Diagnostic Codes 5010-5260), for limitation of extension (under Diagnostic Code 5261), and for dislocated semilunar cartilage status post partial meniscectomy in September 2010 manifested by pain, effusion and "locking" (under Diagnostic Code 5258).  Significantly, all of his symptomatology, including the complaints of instability, pain, stiffness, locking, weakness, incoordination, swelling, popping, as well as the documented limitation of motion and effusion, were considered by the Board in its May 2015 decision finding that his right knee disability more nearly approximated the criteria for the various ratings assigned for a combined schedular rating of 40 percent, including granting a separate 20 percent rating for dislocated semilunar cartilage status post partial meniscectomy manifested by pain, effusion and "locking."  

Throughout the appeal, as shown by VA treatment records, VA examination reports, private treatment records, and lay statements, the Veteran reported symptoms that the Board attributes to his separately rated right knee disabilities as provided under the schedular rating criteria.  

While the Veteran has reported right knee instability, specifically on January 2010 VA examination, and the evidence shows that at various times he has worn a knee brace or used a cane, at no time during the appeal period has there been objective evidence of instability.  See January 2010, February 2010, March 2012, September 2014 and July 2015 VA examination reports; see also June 2012 Tulane Medical Center treatment record.  In this regard, Diagnostic Code 5257 specifically contemplates knee instability, and the Board specifically determined in its May 2015 decision that a separate rating was not warranted under this code.  Thus, the evidence does not present such an exceptional disability render the schedular criteria inadequate.

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case however, there are no additional symptoms that have not been attributed to a specific service-connected right knee disability, or show that there is a combined effect that makes his disability picture an unusual or exceptional one.  As such, Johnson is not applicable in this case, and referral for extraschedular consideration based on the collective impact of his right knee disabilities is not warranted.  

Based on the foregoing, the Board concludes that the schedular rating criteria do reasonably describe the Veteran's service-connected right knee degenerative joint disease and associated symptomatology throughout the appeal period.  As such, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and analysis of the second step under Thun, regarding whether the Veteran's disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization, is not required.  See Yancy, 27 Vet. App. at 494-95.  

For these reasons, the Board finds that the preponderance of the evidence is against assignment of an extraschedular rating under 38 C.F.R. § 3.321(b), and the claim is therefore denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).
To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

As noted above, the Veteran's service-connected disabilities all pertain to his right knee, for a combined schedular rating of 40 percent.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  The Veteran contends that he is entitled to a TDIU rating based on his service-connected right knee disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

It is unclear when the Veteran was last gainfully employed, as he has provided differing accounts, but it appears he was last gainfully employed in August 2008.  See February 2010 VA examination (wherein the Veteran reported he had been unemployed for 5-10 years, i.e., 2000-2005); August 2010 VA Form 21-526 (wherein he indicated he last worked in September 2004); September 2014 VA examination (wherein he indicated he was last employed in 2002); cf. March 2012 VA Form 21-8940 (indicating he last worked full-time in September 2011, and worked in 2008); May 2012 VA Form 21-4192 (employer listed Veteran was employed from March to August 2008).  

The Veteran's educational background appears to include 4 years of high school, although he has also provided differing accounts as to his education.  See August 2010 VA Form 21-526 (indicating he had an 11th grade education); cf. March 2012 VA Form 21-8940 (indicating he had a 12th grade education).  

The Veteran's employment history has included working as a caterer/waiter, warehouse laborer, pot washer, welder, and ship yard laborer.  See, e.g., February 2010 VA examination (listing his usual occupation as caterer/waiter); October 2010 VA treatment record (noting his longest employment was as a warehouse laborer for five years); March 2012 VA Form 21-8940 (wherein the Veteran listed he worked as a pot washer from 2000 to 2003); May 2012 VA Form 21-4192 (indicating the Veteran was employed as a welder).  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

A January 2010 VA examiner found the Veteran's right knee disability had a significant effect on his occupation, causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, and decreased strength.  Notably, while the examiner found his right knee had a significant effect on his occupation, such finding is not consistent with, or approximate, being unable to secure or follow a substantially gainful occupation.  Hence, the January 2010 VA examination only supports the Veteran's claim for TDIU to the extent the Veteran's right knee disability is shown to have an effect on his ability to secure or follow a substantially gainful occupation, but such is already presumed by the schedular ratings assigned for the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1 (noting the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations).  

The Board acknowledges the September 2014 VA examination wherein the examiner stated that the Veteran's "current knee condition would not allow for gainful employment - per patient being worked up for total knee replacement."  However, as indicated in the Board's prior May 2015 decision, this opinion is inadequate, as the examiner provided no rationale for his opinion, and there is no indication the examiner considered the Veteran's relevant educational background and employment history in formulation of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  Hence, the Board finds that the September 2014 opinion to be entitled to no probative weight because it is conclusive without any supportive reasoning.  

The Board also acknowledges the July 2015 VA examination report, wherein the examiner opined that the Veteran's right knee disabilities have progressed "due to multiple surgeries producing pain with motion on limited standing, walking, lifting and carrying that is the effect of the multiple surgeries and now a disability to the left knee limits his employment possibilities to a sitting (sedentary) occupation."  However, immediately preceding his opinion and contradicting his opinion, the examiner indicated the Veteran's diagnosed conditions do not impact his or her ability to perform any type of occupational task.  Even presuming that such was in error and the examiner did not intend to answer negatively as to whether the Veteran's diagnosed conditions impact his ability to perform any type of occupational task, the examiner's opinion only indicates that the Veteran's right knee disabilities produce pain on motion with limited standing, walking, lifting and carrying.  Such is not consistent with, reflective of, or approximate, being unable to secure or follow a substantially gainful occupation.  Moreover, the July 2015 examiner opined that the left knee limits the Veteran to sedentary employment.  Inasmuch as the Veteran has not established service connection for a left knee disability, and such was expressly denied in a July 2012 rating decision, it cannot be considered in the evaluation of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In March 2016, the Acting Director of the Compensation Service found that the record does not show that the Veteran's service-connected disabilities "prevents all types of gainful employment," and entitlement to TDIU was not established.  The Board recognizes that it is not bound by this decision, and that it must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  While the Acting Director's standard appears to be elevated beyond that necessary to be shown for entitlement to TDIU (i.e., that the service-connected disabilities prevent all types of gainful employment), the Board does find significant that the Director indicated that there was no evidence from employers showing that the Veteran's right knee disability interfered with prior employment.  Indeed, the Board finds this observation particularly poignant in this case in light of the Veteran's statements in an October 2010 VA treatment record wherein he related his common reason for leaving a job was more money, especially when viewed in relation to the May 2012 VA Form 21-4192 in which the Veteran's past employer gave no reason for the Veteran's termination of employment other than that he quit, making no mention of his right knee disability or any associated complications.  
The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected right knee disabilities, and he is competent to report what effects he believes his disabilities have on his employment.  However, the Board finds these statements to be outweighed by the objective evidence of record.  The Board finds significant that there is no probative medical opinion that the Veteran is unemployable as a result of his service-connected disabilities alone, in light of his particular educational and employment history.  As reflected above, the Board has found for various reasons that the supporting medical opinions of record are entitled to little, if any, probative weight.  To the extent the opinions have been found to have any probative weight, they are consistent with a finding that the Veteran's service-connected right knee disabilities have a significant impact on his occupational impairment.  However, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation.  While the evidence suggests, and the Board finds it reasonable to expect, that the Veteran would be unable to obtain and maintain substantially gainful employment where extensive physical labor is involved, the Veteran's particular employment history is not limited to such type of employment.  Considering only his service-connected right knee disabilities, and in light of his individual employment and educational background, the evidence is insufficient to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment.  Thus, the Board finds that the benefit sought on appeal must be denied.  


ORDER
	
An extraschedular rating for right knee degenerative joint disease is denied.  

Entitlement to TDIU is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


